 406324 NLRB No. 75DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has requested oral argument. The request is de-nied as the record, exceptions, and briefs adequately present the
issues and the positions of the parties.2The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3We note that there were no exceptions filed to the judge™s dis-missal of complaint allegations that the Respondent had violated Sec.
8(a)(5) and (1) of the Act.4In concluding that the Respondent violated Sec. 8(a)(3) and (1)of the National Labor Relations Act, the judge found that the Gen-
eral Counsel had sustained his ‚‚prima facie burden.™™ The Board has
traditionally described the General Counsel™s initial burden of dem-
onstrating discriminatory motivation as one of establishing a prima
facie case. Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982). The D.C.
Circuit, however, has suggested that, in light of the Supreme Court™s
decision in Office of Workers™ Compensation Programs v. Green-wich Collieries, 512 U.S. 267, 276Œ278 (1994), the General Coun-sel™s burden should be described as that of persuading ‚‚the Board
that the employer acted out of antiunion animus.™™ Southwest Mer-chandising Corp. v. NLRB, 53 F.3d 1334, 1339Œ1340 fn. 8 (1995).However, this change in phraseology does not represent a sub-
stantive change in the Wright Line analysis. See Schaeff Inc. vNLRB, 113 F.3d 264, 266 fn. 5 (D.C. Cir. 1997), and Manno Elec-tric, 321 NLRB 278, 280 fn. 12 (1996). Therefore, the judge™s useof the term ‚‚prima facie burden™™ in describing the General Coun-
sel™s burden here does not substantively affect her analysis or con-
clusions. See The 3E Co., 322 NLRB 1058 (1997).1All dates are in 1994 unless otherwise indicated.2The Respondent denied the filing and service of the charges andamended charges. The formal papers contain the charges, amended
charges, and verified returns which indicate that they were filed and
served as alleged in the complaint. Sec. 102.113 of the Board™s
Rules and Regulations provides that the verified return shall be proof
of service. No evidence was presented indicating that the charges
and amended charges were not filed and served as alleged. Accord-
ingly, I find that the charges and amended charges were filed and
served as set forth in the consolidated amended complaint.3A second allegation of violation of Sec. 8(a)(1) was withdrawnin counsel for the General Counsel™s posthearing brief.Rose Hills Mortuary L.P. d/b/a Rose Hills Companyand Wholesale Delivery Drivers, Salespersons,Industrial & Allied Workers, Local 848 Inter-
national Brotherhood of Teamsters, AFLŒCIO.
Cases 21ŒCAŒ30208, 21ŒCAŒ30442, 21ŒCAŒ
30609, and 21ŒCAŒ30624September 22, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn April 22, 1997, Administrative Law Judge MaryMiller Cracraft issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed an answering brief.1The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings,2and conclusions3and to adopt the rec-ommended Order as modified.4ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Rose
Hills Mortuary L.P. d/b/a Rose Hills Company, Whit-
tier, California, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.Substitute the following for paragraph 2(c).
‚‚Within 14 days from the date of this Order, re-move from its files any reference to the discharges of
John Quiroz and Michael Renteria, and John Quiroz™
July 12, 1994 and Michael Renteria™s March 16, 1995
suspensions and notify these employees in writing that
this has done and that it will not use these discharges
and suspensions against them in any way.™™Ariel Sotolongo, Esq., for the General Counsel.Robert L. Murphy, Esq. (Stokes & Murphy), of San Diego,California, for the Respondent.Florice Hoffman, Esq. (Wohlner Kaplon Phillips Young &Barsh), of Encino, California, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEMARYMILLERCRACRAFT, Administrative Law Judge.This case was tried in Los Angeles, California, on August
26Œ28, and thereafter on October 28, 1996. The charge in
Case 21ŒCAŒ30208 was filed by Wholesale Delivery Driv-
ers, Salespersons, Industrial & Allied Workers, Local 848
International Brotherhood of Teamsters, AFLŒCIO (the
Union) on August 5, 1994,1and amended October 26. Thecomplaint issued December 9. The charge in Case 21ŒCAŒ
30442 was filed by the Union on December 29 and amended
April 25, 1996. The charge in Case 21ŒCAŒ30609 was filed
by the Union on April 3, 1995. The charge in Case 21ŒCAŒ
30624 was filed by the Union on April 7, 1995, and amend-
ed on April 25, 1996.2On April 29, 1996, an order consoli-dating these cases and a consolidated amended complaint
issued. As amended at hearing, the consolidated amended
complaint alleges that Rose Hills Mortuary L.P. d/b/a RoseHills Company (the Respondent) committed one independent
violation of Section 8(a)(1),3violated Section 8(a)(1) and (3)by suspension and discharge of employees John Quiroz and
Michael Renteria because they supported the Union, and vio-
lated Section 8(a)(1) and (5) by withdrawal of its last bar-
gaining proposal after the Union notified the Respondent of
its acceptance of that proposal and by subsequently with-
drawing recognition.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by counsel for the General Counsel and counsel for the
Respondent, I make the followingVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00406Fmt 0610Sfmt 0610D:\NLRB\324.053APPS10PsN: APPS10
 407ROSE HILLS CO.4No further negotiations were conducted between June 24 and thedate of the second ratification vote. However, the Union was in-
formed about elimination of various positions as a result of layoff
and was also informed about implementation of two of the provi-
sions in the June 24 proposal: subcontracting and elimination of
scheduled overtime.5The Union attempted to reach the Respondent™s attorney through-out this time. However, he was unavailable. There is no evidencethat the Respondent™s attorney attempted to evade or stall the Union.
Rather, it appears that he was simply unavailable.FINDINGSOF
FACTI. JURISDICTIONANDLABORORGANIZATIONSTATUS
The Respondent is a corporation with an office and placeof business in Whittier, California, and has been engaged in
the operation of a mortuary and cemetery. Annually, the Re-
spondent, in conducting its business operation, derives gross
revenues in excess of $500,000. Annually, the Respondent
purchases and receives at its Whittier, California facility
goods valued in excess of $5000 directly from points outside
the State of California. The Respondent admits and I find
that it is an employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act and that the
Union is a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. Withdrawal of Bargaining Proposal and Recognition1. FactsThe facts are not in dispute. On December 20, 1993, theUnion was certified as the exclusive collective-bargaining
representative of the Respondent™s park department employ-
ees. Bargaining began in February 1994. Seven to nine ses-
sions were held. The parties reached impasse on June 24. At
that session, the Respondent presented its final offer to the
Union. Much of the language in the final offer had been ten-
tatively agreed on. However, the proposal did not contain a
union-security clause or pension provision, nor had there
been any prior agreement on these issues although the Union
had indicated it might sign an agreement without pension. In
addition, there were blanks at some points in the proposal in-
cluding eligibility for health and dental insurance, duration
and termination of the contract, rates of pay and effective
dates, and number of days™ notice required before implemen-
tation of new job classifications. The Union was told that the
blanks were due to clerical error. There was no time limita-
tion placed on the final offer. The Union expressed mis-
givings about the proposal but agreed to put it to a ratifica-
tion vote.The Union conducted a ratification vote on June 27 or 28and later informed the Respondent™s attorney that the June 24
final offer was rejected and the Union would like to continue
negotiations. The Respondent™s attorney replied that he
would talk with the Respondent.No strike was called but the Union placed informationalpickets around the park perimeter beginning July 16. The
picketing continued steadily through September and sporadi-
cally in October. In mid to late September, the Union con-
ducted another ratification vote based on the June 24 pro-
posal. The proposal was accepted.4However, the Respondentwas not informed of the acceptance until November 29.5Onthat date, the Union submitted to the Respondent™s attorneytwo signed copies of the June 24 proposal. One copy con-
tained the blanks and on the other copy the Union filled in
the blanks with language based on its understanding of ten-
tative agreements or the Respondent™s proposals. The Union
took the position that a complete contract had been reached.
However, the General Counsel does not now contend that a
contract had been reached at that time.The Respondent™s attorney wrote to the Union on Novem-ber 29 stating that the Union™s, ‚‚counterproposal contains a
number of counterproposals to our proposal which have
never been discussed or agreed upon.™™ The letter concluded,If you would like to return to the table to present addi-tional proposals, I am ready, willing and able to do so;
however, in light of the passage of time and your rejec-
tion of my June 24th proposal, that proposal must be
withdrawn. We will simply have to try again to find a
basis for an agreement.The parties met again on December 20, the anniversarydate of the certification. There is scant testimony regarding
that meeting. The parties argued about whether a contract
had been reached. Business Agent and organizer Manuel
Valenzuela testified, ‚‚also I believe [the Respondent™s attor-
ney] mentioned that the .... 
I™m not sure if I can recallthat particular date if he brought up the decertification, but
we ... but basically it was his position or the employer™s

position for [the Respondent] that there was no longer ...

there was no need for us to continue a discussion at that
point.™™ No further meetings were held.By letter of December 28 the Union was informed that theRespondent had received a petition signed by a majority of
bargaining unit employees indicating that they no longer de-
sired union representation. The Respondent also informed the
Union that it understood that the petitioning employees had
filed a decertification petition. The Respondent stated that it,
‚‚is no longer under a legal obligation to bargain with [the
Union], and in fact is legally prohibited from doing so.™™
There is no evidence of any taint of the petition by the Re-
spondent.2. ContentionsRelying by analogy on Georgia Kraft Co., 258 NLRB 908,911 (1981), enfd. 696 F.2d 931 (11th Cir. 1983), counsel for
the General Counsel argues that the June 24 offer was not
rendered void by either passage of time or a prior rejection
under the circumstances here where the offer was not contin-
gent, no time limit for acceptance was mentioned, and the
Union was not notified prior to ratification that the offer was
no longer valid. Accordingly, counsel for the General Coun-
sel argues that once the Union accepted the offer, the parties
were obligated to continue bargaining on the remaining
issues rather than starting over at the beginning. Finally,
counsel for the General Counsel, relying on Columbia Port-land Cement, 303 NLRB 880, 882 (1991), enfd. 979 F.2d460 (6th Cir. 1992), and Guerdon Industries, 218 NLRB 658(1975), asserts that the Respondent may not rely on the em-
ployee petition to support its withdrawal of recognition be-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00407Fmt 0610Sfmt 0610D:\NLRB\324.053APPS10PsN: APPS10
 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6I find that although the Union executed two copies of the June24 proposal, one containing the blanks and one with the blanks filled
in, the Union™s intention was clear to accept the June 24 proposal.
A cover letter stated inter alia, ‚‚please be advised that [the Union]
hereby accepts the [the Respondent™s] offer.7See, e.g., World Publishing Co., 220 NLRB 1065, 1072 (1975),enfd. sub nom. Typographical Union Local 190 v. NLRB, 545 F.2d1138 (8th Cir. 1976).8Valenzuela was uncertain whether the Respondent brought up thedecertification on December 20 or at a later time. Although many
of the signatures on the employee petition are dated December 20,
others are dated December 22 and 23. It is unlikely that employee
disaffection or decertification was discussed on December 20 be-
cause the uncontested facts indicate that the Respondent did not
learn of the employee petition and the intention to file a decertifica-
tion petition until December 28. Accordingly, I find that neither the
employee petition nor the decertification petition was a basis for dis-
continuing discussions on December 20.9After expiration of the certification year, an employer may with-draw recognition on the basis of evidence that the Union in fact no
longer enjoys majority support or on the basis of a good-faith doubt
of majority support based on objective considerations. Such with-
drawal may occur only, ‚‚in a context free of unfair labor practices
of the sort likely, under all the circumstances, to affect the union™s
status, cause employee disaffection, or improperly affect the bargain-
ing relationship itself.™™ Lee Lumber & Building Material Corp., 322NLRB 175 (1996). Absent a general refusal to recognize and bargain
with the union, in which case a causal relationship is presumed, a
causal relationship must be established between the unfair labor
practice and employees disaffection. Id.cause the petition was attributable to the Respondent™s unfairlabor practices.Relying on Pittsburgh-Des Moines Corp. v. NLRB, 663F.2d 956, 960 (9th Cir. 1981), and Anaheim Plastics, 299NLRB 79, 102 (1990), counsel for the Respondent claims the
Respondent™s withdrawal of its June 24 proposal was entirely
reasonable in light of the months of impasse, weathering the
picketing, and subsequent weakening of employee resolve.
The Respondent also disagrees that the import of the last
sentence in its attorney™s November 29 letter, ‚‚We will sim-
ply have to try again to find a basis for an agreement™™ nec-
essarily evidenced an intention to start from scratch. More-
over, the Respondent notes that at least with regard to the
copy of the June 24 proposal which was returned with the
blanks filled in, the Union varied the proposal and, in effect,
made a counterproposal, rather than accepting the June 24
proposal on its face.3. AnalysisIt is well established that a contract proposal which con-tains no contingencies or time limitations for acceptance re-
mains on the table unless explicitly withdrawn or unless cir-
cumstances arise that would reasonably lead the parties to
conclude that the offer has been withdrawn. Hydrologics,Inc., 293 NLRB 1060, 1063 (1989). As I understand the Re-spondent™s argument, this is not a contested principle. the
Respondent argues, rather, that assuming the June 24 pro-
posal was still on the table and assuming that the Union ac-
cepted that proposal on November 29,6the Respondent wasnevertheless bargaining in good faith when it withdrew the
proposal because circumstances had changed.The Respondent is correct in asserting that changed cir-cumstances sometimes warrant withdrawal of a previously
agreed-on proposal. Circumstances warranting such with-
drawal include substantially changed circumstances as a re-
sult of successfully weathering a strike or changed cir-
cumstances due to passage of time.7Impasse existed from June 24 to November 29. The Re-spondent implemented two proposals during this time with
apparent acquiescence from the Union. Neither the Union nor
the Respondent requested any further meetings during this
time. The informational picketing subsided in October. The
Respondent asserts that this evidenced a weakening of em-
ployee resolve. Because the picketing was by nonemployees,
the cessation of the picketing appears to evidence only a
weakening of union resolve. I am unable to conclude that
this weakening of union resolve occurred because of em-
ployee disaffection or employee weakening of resolve or for
some other reason. I can only conclude that union resolve
had weakened.Further evidence of weakening of union resolve is the sec-ond ratification vote held in September on an offer pre-
viously rejected and the subsequent communication on No-
vember 29 of employee ratification, about 3 weeks prior toexpiration of the certification year. From this evidence, it ispossible to infer a weakening of employee resolve. Basically,
then, the Respondent™s bargaining position had been strength-
ened and the Union™s weakened, during the time from June
24 to November 29.In the final analysis, the last sentence of the Respondent™sNovember 29 letter becomes crucial. ‚‚We will simply have
to try again to find a basis for an agreement.™™ If this sen-
tence were construed as an actual invitation to start negotia-
tions anew from scratch, such a position would indicate an
intent to frustrate agreement and delay bargaining which, in
my view, could not be supported by the change in relative
bargaining strengths. However, if the last sentence is con-
strued to mean merely that the parties must meet again and
go through their prior tentative agreements to try to deter-
mine a basis for agreement, no intent to frustrate agreement
or delay bargaining is evident. Literally, the sentence is sus-
ceptible of either interpretation.In order to give meaning to the sentence, the Respondent™sactions at the next bargaining session, held on December 20,
would ordinarily shed light on the Respondent™s intentions.
If the Respondent insisted on starting over from scratch
based on the change in relative bargaining position, an intent
to frustrate bargaining and delay agreement until expiration
of the certification year might be inferred. Unfortunately, as
it happened, the Respondent was not put to the test at the
December 20 meeting.The uncontested evidence indicates the parties arguedabout whether a complete contract had been reached and the
Respondent finally stated that there was no need to continue
discussions at that point.8There is no evidence regardingwhat would have happened if the Respondent had actually
been requested by the Union to go through the June 24 pro-
posal and discuss each of the items. Accordingly, I cannot
construe the sentence of the November 29 letter as an invita-
tion to bargain from scratch. Rather, I find that the sentence
is compatible with good-faith bargaining. Further, I find thatthere is insufficient evidence from which to conclude that the
Respondent™s withdrawal of its June 24 ‚‚final™™ proposal fol-
lowing notification on November 29 of ratification of the
proposal constituted bad-faith bargaining. Based on this con-
clusion, I also find no causal relationship9between with-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00408Fmt 0610Sfmt 0610D:\NLRB\324.053APPS10PsN: APPS10
 409ROSE HILLS CO.10Wright Line, 251 NLRB 1083, 1089 (1980), enfd. on othergrounds 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989
(1982); approved in NLRB v. Transportation Management Corp.,462 U.S. 393 (1983).11Manno Electric, 321 NLRB 278, 280 fn. 12 (1996).12Southwest Merchandising Corp. v. NLRB, 53 F.3d 1334, 1340(D.C. Cir. 1995).13Ramirez was promoted to park supervisor at a later time.14‚‚Greens™™ refers to artificial turf used at an open gravesite tocover the dirt remaining at the site which will be used to fill the
grave. ‚‚Greens™™ are typically distributed throughout the day by a
greens truckdriver and then picked up by that driver at the end of
each day.15In April 1994, Quiroz was asked by Patritti to remove his but-tons. This was on the occasion of former President Nixon™s burial.
The request to remove the buttons is not alleged as a violation but
is relied on by the General Counsel to show animus.drawal of the June 24 proposal and the Respondent™s subse-quent withdrawal of recognition.B. Suspensions and Discharges1. Analytical frameworkThe consolidated complaint, as amended at trial, allegesthat the Respondent suspended and discharged interment la-
borers John Quiroz and Michael Renteria because they sup-
ported the Union and engaged in concerted activities and to
discourage employees from engaging in these activities. The
complaint also alleges that Renteria was told at the time of
his suspension that the Respondent knew he was one of the
employees responsible for bringing in the Union and that he
should resign his employment.Section 8(a)(1) and (3) of the Act provide:It shall be an unfair labor practice for an employerŠ(1) to interfere with, restrain, or coerce employees in
the exercise of the rights guaranteed in section 7 ...

(3) by discrimination in regard to hire or tenure of em-
ployment or any term or condition of employment to
encourage or discourage membership in any labor orga-
nization ....In Wright Line,10the Board outlined the burden and allo-cation of proof in cases which turn on the employer™s moti-
vation in taking personnel action against an employee as fol-
lows:First we shall require that the General Counsel make aprima facie showing sufficient to support the inference
that protected conduct was a ‚‚motivating factor™™ in the
employer™s decision. Once this is established, the bur-
den will shift to the employer to demonstrate that the
same action would have taken place even in the ab-
sence of the protected conduct.The Board has noted that use of the phrase ‚‚prima facie™™case to describe the burden of the General Counsel does not
substantively vary from use of the term, ‚‚burden of persua-
sion.™™11Accordingly,the General Counsel bears the burden of demonstratingthat the employer acted with discriminatory motive
throughout the case. Although the Board labels the
General Counsel™s burden that of establishing a ‚‚prima
facie™™ case, it has, in fact, traditionally required the
General Counsel to sustain the burden of proving that
the employer was motivated by anti-union animus.122. FactsThe Respondent has a written progressive disciplinary pol-icy providing for verbal warnings, written warnings, correc-
tive suspension without pay, suspension pending investiga-tion, and termination for cause due either to, ‚‚within the past12 months the employee has received two (2) written warn-
ings for performance or conduct deficiencies and a third defi-
ciency occurs for which a written warning could be given,™™
or gross misconduct. However, the written policy is not rig-
idly followed. Moreover, various supervisors interpret provi-
sions of the policy differently than others. In all cases, the
individual circumstances of the employee and the situation
determine what, if any, disciplinary action will be taken. The
Respondent™s two park supervisors, Peter Ramirez13andTom Ramos, jointly supervise all interment laborers at the
Respondent™s cemetery. Ramirez and Ramos report to Alfred
Patritti, vice president and park manager. Sandy Durko is the
executive vice president and Jenny Phillips is director of
human resources.a. Suspension and discharge of QuirozJohn Quiroz was hired by the Respondent on April 1,1985, and worked initially as a carpenter and painter. He be-
came an interment laborer in 1986 or 1987. As an interment
laborer, Quiroz was jointly supervised by Ramos and Rami-
rez. Quiroz™ work included filling graves, finishing graves,and driving a ‚‚greens™™14truck. Quiroz was on leave of ab-sence from September 20 through December 13, 1993, dur-
ing the union organizational drive and election. However, he
attended union meetings held at one of the park gates in
plain view of management, he wore union pins which said,
‚‚I support Teamsters,™™15and he was present at the first ne-gotiation session and was asked to participate on the union
negotiation team.Quiroz received a written warning on September 14, 1993,just prior to his leave of absence, for failure to replace sod
on a grave, a part of the grave filling procedure. On May
30, Quiroz received a written warning from Ramirez for de-
struction of a vault lid. Quiroz received a third written warn-
ing within a 1-year period on July 12 for, ‚‚being deceitful
to supervisors,™™ and was suspended for 3 days. Quiroz re-
turned to work on July 16. On July 20, Quiroz was sus-
pended for 3 days for failure to complete his job assignment.
Quiroz returned to work on July 26 and was discharged.
There are numerous credibility conflicts regarding the inci-
dents which led to the suspension and discharge.The Vault LidQuiroz admits that he ran over and broke a vault lid onMay 27. Quiroz testified that he tried to reach a supervisor
by radio to report the incident because he did not see a su-
pervisor in the immediate area. However, after approximately
15 minutes with no response, Quiroz drove to his next site
while continuing to attempt to report the incident by radio.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00409Fmt 0610Sfmt 0610D:\NLRB\324.053APPS10PsN: APPS10
 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16According to Ramos, Quiroz requested the job of finisher be-cause he had undergone a hernia operation.17Although these pictures were admitted in evidence as G.C.Exhs. 14A, 14B, and 14C, they were unfortunately lost or misplaced
before color duplicates could be given to the reporter. Accordingly,
these exhibits are missing from the record in this case. Fortunately,
witnesses described these exhibits and I have relied on the descrip-
tions.18Informational picketing began on July 16. Ramirez did not recallwhether he was present at Quiroz™ termination conference. He testi-
fied that he did not remember making any remark to Quiroz at any
time in which he made a statement such as, ‚‚this has nothing to
do with what is going on in the park.™™On the way to his next site, Quiroz™ truck developed a flattire. Quiroz saw Ramos and told him he had a flat tire and
would like to talk to him. Ramos responded, ‚‚not right
now.™™ About 10 or 15 minutes later, according to Quiroz,
Ramirez came to the truck. Quiroz told Ramirez he had runover a vault lid and had a flat tire. Ramirez left and shortly
thereafter a mechanic reported to the scene and changed the
tire. Nothing further happened that day.On the other hand, Ramirez testified he heard no attemptby Quiroz to report running over the vault lid. However, he
independently discovered the damage to the vault lid and
while inspecting it, Ramirez heard a radio call from Quiroz
reporting a flat tire. Ramirez had already determined that the
tire tracks at the damage site were similar to the tracks that
Quiroz™ vehicle would make. Ramirez confronted Quiroz and
asked Quiroz if he had run over the vault lid. Quiroz denied
that he had. Ramirez sent for a mechanic to fix the tire. The
mechanic found a vault lid wire in the tire and at that point
Quiroz confessed that he had run over the lid.Ramos denied that he spoke with Quiroz on the day of thisincident. Rather, Ramos stated that he was on the other side
of the lawn from the incident and that Quiroz could simply
have walked over and spoken to him personally.On May 30, Ramirez gave Quiroz a written warning whichstated under details of the incident, ‚‚Destruction of company
property: John ran over vault lid. This type of action will not
be tolerated.™™ According to Ramirez, other drivers, including
Quiroz on a prior occasion, have run over and destroyed
vault lids and not been given a written warning. The reason
Ramirez testified he gave Quiroz a written warning for this
incident was because he felt Quiroz had lied to him by not
admitting that he ran over the vault lid until after the me-
chanic found the vault lid wire. However, Ramirez agreed
that he failed to articulate this in the written warning.I credit Quiroz that he attempted to radio to report the bro-ken vault lid. I also find, based on the written warning, that
the reason for the warning was destruction of company prop-
erty rather than deceitfulness.The Missing GreensQuiroz drove a greens truck again on July 11. His dutiesincluded hauling artificial turf to temporarily cover the
mound of dirt left at a gravesite after the grave has been dug.
Some of the dirt is hauled away and the rest is left to fill
the grave. The greens are placed over the remaining mound
of dirt for appearances as well as to keep the dirt from blow-
ing onto other areas. Each greens truck is equipped with nine
sets of greens. Greens are not left out overnight due to theft
problems. In addition, the greens drivers place chairs at the
gravesite.Quiroz and Ralph Pedoya, the other greens truckdriver thatday, were working in close proximity and decided to split up
greens pickups without regard to which of them had put the
greens down. Quiroz, however, did not correct his paperwork
to reflect this change. When Ramos arrived the next morn-
ing, he saw a set of greens with chairs at a gravesite. Ramos
asked Pedoya if he had left the greens and he said he had
not. Ramos then asked Quiroz who also said he had not.
Quiroz later realized that the greens were his and tried to ex-
plain what had happened but was unable to do so. None of
these facts are disputed.On July 12, Ramos suspended Quiroz for 3 days for,‚‚being deceitful to supervisors: John left greens overnight on
commemoration lawn. He denied the greens were from his
truck. This type of misconduct will not be tolerated. Third
write-up within a year, John will be suspended for 3 days,
pending investigation.™™ Quiroz testified that Ramirez was
present when Ramos suspended him and that Ramirez said,
‚‚This has got nothing to do with a third party in here.™™
Quiroz also testified that Ramirez said because of the third
party, we have to go by the book. Quiroz testified that he
tried to explain how the mistake had happened but the super-
visors did not want to hear it. Ramirez and Ramos specifi-
cally denied that Ramirez told Quiroz that because there was
a third party involved, everything had to be done by the
book.I credit Quiroz™ version of the events and find that he wastold that because of the ‚‚third party,™™ the Respondent mustgo by the book.The Finishing JobQuiroz returned from suspension on July 16. On July 19,Quiroz worked as a finisher.16A finisher applies the sod ontop of the filled grave, places the base and sets the marker,
waters the sod and cleans the area and marker of any remain-
ing dirt. Finally, the finisher places the flowers in an orderly
fashion around the grave. Quiroz was able to finish 7 of his
assigned 11 graves on July 19. Quiroz reported this to
Ramos.On July 20, Ramos performed a routine spot check of theprior day™s work and noticed one of the graves Quiroz had
been assigned the prior day was not finished properly.
Ramos took pictures of the area. These pictures17indicatedthat the flowers were scattered on nearby graves and not ar-
ranged neatly on the gravesite and the marker was not
washed off. Ramos suspended Quiroz on July 20. The warn-
ing report states, ‚‚Failure to complete job assignment: John
continues to fail to complete graves to finish assigned to
him. Has failed to water and clean around graves. He will
be suspended for three days pending investigation.™™On July 26, Quiroz was called into the conference room.Present in addition to Ramos and Ramirez were Patritti and
Phillips. Ramos showed the pictures to Quiroz. According to
Ramos, Quiroz initially denied that it was his work but later
admitted that the gravesite was as he left it. Quiroz explained
to Ramos that it had been a hot day and the heat had slowed
him down. According to Quiroz, when Ramos showed him
the pictures he explained that he did not look like one of his
graves. Ramirez said, ‚‚this has nothing to do with what is
going on in the park.™™18Quiroz explained that the hose hadVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00410Fmt 0610Sfmt 0610D:\NLRB\324.053APPS10PsN: APPS10
 411ROSE HILLS CO.19Neither removal of the pins nor the request to cease participat-ing in negotiations is alleged to be violative of the Act.20According to Renteria, he recalled being at gate 6 waiting fortraffic to clear so he could turn onto the street. He recalled someone
behind him honking and he recalled waiving to one of the picketers.
However, he denied that he parked his tractor in such a way as to
block traffic and he denied that he got off his tractor at any time
while at the gate.been missing from his tractor and he had carried all thewater by hand for six of the seven graves he completed on
July 19. As to the seventh grave, Quiroz admitted he had not
watered it due to the missing hose.I generally credit Quiroz™ version of the discharge con-ference although I note that Quiroz does not dispute that the
grave could have been one of his and, in fact, he admits that
he did not have water to clean up one of the graves that he
finished. I find that by Ramirez™ reference to ‚‚what is going
on in the park™™ he was referring to the informational picket-
ing which began on July 16.b. Suspension and discharge of RenteriaMichael Renteria was hired on September 3, 1985, anddischarged on March 17, 1995. He began his employment as
a laborer and later worked as a dirt truckdriver and then as
a backhoe operator. He was supervised by Ramos and Rami-
rez. Following the union victory in December 1993, Renteria
wore several union pins to work. Ramirez told Renteria to
take off the pins because they were not part of his uniform.
Renteria complied. In February 1994, Renteria participated
on the union negotiation team for the first bargaining session.
Patritti asked Renteria not to participate in further negotia-
tions because the Respondent was understaffed at the time
and needed him at work.19On September 15, Renteria was suspended for 2-1/2 daysfor ‚‚misconduct with company equipment.™™ Renteria was
given an overall performance appraisal rating of below ex-
pectations for the period September 1993 to September 1994.
An addendum to the appraisal states that Renteria had been
warned and suspended for destruction of company equipment
and that further infractions would result in termination.
Renteria was issued a written warning in October 1994 for
blocking traffic. Renteria did not sign the decertification peti-
tion that circulated in December. He was suspended on
March 16, 1995, for improper grave filling procedures. On
March 17, 1995, he was discharged.Mechanical DifficultiesThere are no credibility disputes regarding the operativefacts involved in this warning. Renteria agreed that his job
included checking the water and oil in any vehicle before he
left the service yard. Renteria did this on a daily basis. On
August 29, after checking the water and oil in the backhoe
tractor he would operate that day, Renteria proceeded to his
first assignment which was to dig a grave. When he com-
pleted digging the grave, the backhoe stopped running.
Renteria heard a loud noise and saw smoke coming from the
motor. He called a supervisor to report the incident. Renteria
testified that he was not observing the temperature gauge
while he dug the grave. Renteria agreed that if he had been
observing it, he would have turned off the engine if he had
seen the temperature gauge indicate overheating and that this
might have saved the engine.On September 13, Renteria operated a dirt truck. Afterhauling dirt from several gravesites, the truck made a knock-
ing noise. Renteria stopped the truck and reported the inci-
dent. On September 15, Renteria was suspended for 2-1/2
days. The suspension report stated in part,Misconduct with company equipment: On August 29Mike did drive backhoe tractor with very little water,
thus causing engine to malfunction and burn up. On
September 12 Mike did bring in dirt truck with no oil
pressure. For these infractions Mike will be suspended
for 2 1/2 days for misconduct in dealing with company
equipment. Any further infraction of this kind will re-
sult in termination from employment.Blocking TrafficAccording to Ramirez, he observed Renteria on October18 at gate 6 blocking four or five cars trying to exit the park
by parking his backhoe tractor in a manner which prohibited
all access through the gate. Ramirez waited from 3 to 4 min-
utes. During that time he observed Renteria standing on the
sidewalk talking with some people. On October 21, Ramirez
and Ramos gave Renteria a written warning for blockingtraffic. Renteria protested and Ramirez stated that Renteria
had been turned in by an office employee who was stuck in
traffic at the gate. According to Renteria, Ramirez also said,
‚‚this ain™t coming from us. This is from Sandy Durko.™™Renteria met with Durko and asked why he was gettingwritten up if the Respondent had no proof.20Durko re-sponded that Renteria had been turned in and the warning
was appropriate. Durko told Renteria if he did not like his
wages or working for the Respondent, he should find work
elsewhere. Renteria also testified that Durko stated that
Patritti had told him that Renteria was one of the four or five
employees who helped bring the Union into the Respondent.
Durko denied this last statement although he agreed that he
told Renteria if he did not like working for the Respondent,
he should find other work.I credit Renteria™s account of his meeting with Durko.Renteria did not include all of the statements which he now
attributes to Durko when Renteria testified in an unrelated
deposition taken several months before this hearing. The Re-
spondent argues that Renteria should be discredited because
he omitted from that testimony the statement which he now
attributes to Durko that Durko told him if he did not like his
wages he should find other work and that Durko knew
Renteria was one of the main union organizers. However, be-
cause Durko testified that he did recall telling Renteria that
if he did not like working for the Respondent, he could find
work elsewhere, I find it probable that Renteria™s version is
more accurate.Improper Filling ProceduresOn March 7, 1995, Ramirez reminded Renteria to use aT-tamp to place sand or dirt around the vault when filling
a grave. On March 15, 1995, one of the graves which
Renteria had filled was disinterred due to lack of a permit
for the burial. Ramirez observed the disinterment and noticed
there was no sand or dirt around the vault. There was simply
a space. On March 16, 1995, Ramirez and Ramos suspended
Renteria until noon the next day for using improper fillingVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00411Fmt 0610Sfmt 0610D:\NLRB\324.053APPS10PsN: APPS10
 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
21Apparently the Respondent™s policy required that sand be usedin the immediate space around the vault except when it was raining.
On those days, dirt was used.22The evidence of disparate treatment, which is set out in detailinfra, involved personal and potentially embarrassing details of var-
ious employees™ marriage and home life. Accordingly, I have not
identified these employees by name. Employee A™s warnings are
contained in G.C. Exh. 28; employee B, G.C. Exh. 29; employee C,
G.C. Exh. 30; and employee D, G.C. Exh. 31. Employee A received
three warnings within a 1-year period and was not suspended or ter-
minated. Employee B received four warnings on two different occa-
sions within a 1-year period and was not suspended or terminated.
Employee C received three written warnings within a 1-year period
and was not suspended or terminated. Employee D received four
written warnings within a 1-year period and was not suspended or
terminated.procedures. On March 17, 1995, Ramirez spoke to Renteriain the conference room in the presence of Phillips and asked
Renteria why he had not used sand21around the disinterredvault and T-tamped it. According to Ramirez, Renteria re-
sponded that he did not feel like it. At this point, Phillips
and Ramirez decided to discharge Renteria. Patritti arrived in
the conference room after that decision was reached. An em-
ployment termination notice dated March 16, 1995, states
that Renteria was discharged for refusal to follow super-
visor™s instructions.According to Renteria, he suspected a suspension untilnoon the following day was indicative that he would be dis-
charged. When he arrived in the conference room, Phillips,
Patritti, Ramirez, and Ramos were present. Ramirez told
Renteria he was being discharged because he failed to use
sand to fill the grave. Renteria did not try to provide an ex-
planation because he felt the decision had already been
made. I credit Renteria. The employment termination report
was completed on March 16, 1995, and indicates thatRenteria was discharged for failure to follow supervisor™s in-
structions. This report does not mention the insubordination
which allegedly occurred on the following day during the
conference.3. ContentionsCounsel for the General Counsel argues that a prima faciecase has been made because the credible evidence supports
a finding that both Quiroz and Renteria were engaged in
union activity with the knowledge of the Respondent. Fur-
ther, counsel for the General Counsel argues that animus is
amply illustrated by the statement of Durko to Renteria that
Durko knew Renteria was one of the persons responsible for
bringing in the Union and if Renteria did not like working
for the Respondent, he should leave. Counsel for the General
Counsel also submits that animus is disclosed by Ramirez™
statement to Quiroz that discipline had to be imposed by the
book because there was now a third party present. Moreover,
counsel for the General Counsel relies on evidence of dispar-
ate treatment and pretextual justification for imposing dis-
cipline as further evidence from which to infer animus. Fi-
nally, counsel for the General Counsel argues that due to the
Respondent™s extreme tolerance of other employees™ infrac-
tions, the Respondent has clearly failed to show that Quiroz
and Renteria would have been suspended and discharged in
the absence of their protected activity.The Respondent does not dispute that its supervisory per-sonnel were aware of the prounion sentiments of Quiroz and
Renteria. The Respondent further concedes that Quiroz and
Renteria were told to remove union pins. Discounting the
statements Quiroz attributed to Ramirez regarding ‚‚going by
the book™™ and a ‚‚third party in the park,™™ as enigmatic
phrases, the Respondent suggests that Renteria™s testimony
regarding his conversation with Durko should not be cred-
ited. The Respondent notes that there are no other allegations
or evidence of surveillance, interrogation, threats, or any of
the other conduct usually associated with antiunion animus
and further points to evidence that other employees who
were more vocal union supporters continue their employmentwith the Respondent. Finally, the Respondent asserts thatboth Quiroz and Renteria had poor work records and both
committed demonstrably dischargeable offenses.4. AnalysisUnion activity and knowledge of that activity are con-ceded. The credible evidence indicates that Quiroz™ and
Renteria™s suspensions and discharges were motivated at
least in part by their union activity. Although the evidence
of animus, as the Respondent notes, is not overwhelming, I
find sufficient evidence of animus to sustain the General
Counsel™s prima facie burden. Both Quiroz and Renteria
were asked to remove their union buttons. Durko told
Renteria if he did not like working for the Respondent he
could find other work and Durko stated he had been told that
Renteria was one of four or five main union advocates. Ra-
mirez told Quiroz that because of a ‚‚third party,™™ by which
I find he meant the Union, the Respondent must go by the
book now. The Respondent admitted that, in general, dis-
cipline was imposed on an individual basis in light of the
employee and the circumstances of the situation. There is
some evidence which indicates that in other situations, the
Respondent did not impose discipline even though in excessof two written warnings were received by other employees
within a 1-year period.22Finally, the evidence that Quirozand Renteria were suspended and discharged because of their
union activity is augmented by the variation in explanation
between Ramirez™ testimony about the reason for Quiroz™
written warning (failure to admit destruction of company
property) and the written warning itself (destruction of com-
pany property). Similarly at variance is Ramirez™ testimony
regarding the reason for discharge of Renteria (insubordina-
tion) and the documentation of the termination (refusal to
follow supervisor™s instructions). Such shifting reasons
strengthen the inference that the true reason for the termi-
nations were union activity. Accordingly, I conclude that a
preponderance of the credible evidence indicates that Quiroz™
and Renteria™s union activity was a motivating reason for
their suspensions and terminations.The Respondent™s burden is to show by a preponderanceof the evidence that it would have taken the same action
even in the absence of the employees™ union activity. Neither
employee was exemplary. However, both were long-term
employees. Quiroz was given a written warning on April 8,
1992, for ‚‚driving backhoe tractor through service: after re-
peated verbal warnings to all employees, John did drive his
tractor through a service which had just arrived. He could
have used an alternate route.™™ He was given another warning
on September 14, 1993, for ‚‚failure to complete all requiredVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00412Fmt 0610Sfmt 0610D:\NLRB\324.053APPS10PsN: APPS10
 413ROSE HILLS CO.steps in backfill process, namely replacing sod on graves.™™Both of these written warnings were received prior to the ad-
vent of union activity.Following the certification of the Union and Quiroz™ ap-pearance at the negotiation table, Quiroz was given a written
warning for destroying the vault lid even though other em-
ployees had done the same thing and, by the Respondent™s
admission, had not been disciplined. As to Quiroz™ second
postcertification warning, Quiroz admitted that he left the
greens out and admitted that he initially denied they were
his. Finally, as to the finishing job, the reason the Respond-
ent claims it discharged Quiroz, Quiroz admits that he did
not have a hose to clean the gravesite. Although he said the
pictures did not look like his work, he did not specifically
deny that it might be his work. I find that even in the ab-
sence of his union activity, Quiroz would have received writ-
ten warnings for both the missing greens (July 12) and fail-
ure to complete the gravesite finishing job (July 20). The
July 20 warning would have been Quiroz™ third in a 1-year
period.Accordingly, Quiroz would have received three writtenwarnings within a 1-year period regardless of his union activ-
ity. However, this does not necessarily mean that he would
have been suspended or terminated. The Respondent™s poli-
cies were administered on an individual basis. It was not
until the Union was certified that the Respondent decided to
‚‚go by the book.™™Renteria received a written warning on May 8, 1989, forimproper grave filling; a written warning on April 22, 1991,
for excessive absenteeism; a written warning on October 15,
1991, for excessive speed; a written warning January 26,
1993, for dumping dirt in an unauthorized area; a written
warning for reckless driving on February 24, 1993; and a
written warning on September 14, 1993, for failure to com-
plete the grave filling process by placing sod on a grave.
Thereafter, on September 15, 1994, Renteria was suspended
for 2-1/2 days due to the mechanical damage to company
equipment. Renteria admitted the damage to the tractor might
have been avoided. He received a written warning for block-
ing traffic on October 21, 1994. I have found, based on
credibility, that he did not block traffic and that this written
warning was attributable to Renteria™s union activity. Finally,
in March 1995, Renteria was suspended and discharged for
failure to follow supervisor™s instructions to use a T-tamp.However, even assuming that Renteria failed to properlyutilize the T-tamp, a warning for this offense would have
been only his second in a 1-year period. Moreover, even as-
suming that none of the three warnings was motivated by
union animus, the Respondent™s treatment of Renteria and
Quiroz differed from its treatment of other employees.Employees who were not active union adherents were notstrictly subjected to the policies set forth in the progressive
disciplinary policy. For instance, employee D received a
written warning on February 24, 1993, for reckless driving;
three written warnings on June 1, August 10, and November
15, 1993, for failure to notify supervisor of absence; and,
prior to May 1994, he ran over a vault lid and damaged it
but did not receive a written warning for this. Employee D
was not suspended or discharged when he received the Au-
gust 10 warning or the November 10 warning. However,
both of these warnings were his third in a 1-year period.
Ramos explained that employee D™s commute to work was70 miles in each direction. In addition, employee D™s motherhad developed severe depression on the death of his father
in 1993 so sometimes it was necessary for employee D tostay home with her. Based on these considerations, the Re-
spondent had not imposed harsher discipline.Similarly, employee C received a written warning on Sep-tember 14, 1993, for failure to complete all steps in the grave
filling process; a written warning on November 17, 1993, for
poor performance including breaking vaults; a written warn-
ing on June 2, 1994, for poor work performance; and a writ-
ten warning on November 26, 1994, for unsafe driving. Em-
ployee C was not suspended or discharged on June 2, 1994,
when he received his third warning in a 1-year period.
Ramos explained that employee C was in the process of ob-
taining a divorce and his wife abandoned their children so
employee C stayed at home and began drinking. He has
since improved. The Respondent did not suspend or dis-
charge employee C due to these problems.Employee B received written warnings for excessive ab-senteeism on July 25, 1990, and May 18 and November 5,
1991. He was not suspended or terminated on November 5,
1991, although this constituted his third warning within a 1-
year period. Further, employee B received a written warning
on December 31, 1991, for failure to seal a marble niche
front; and a written warning on January 23, 1992, for exces-
sive absenteeism. On neither occasion was he suspended or
discharged although these warnings constituted a third and
fourth warning within a 1-year period.Then on February 25, 1993, employee B received a writtenwarning for excessive absenteeism; on September 15, 1993,
he received a written warning for failure to perform assigned
duties which stated it was a final written warning; and on
November 4, 1993, he was given a letter stating that an in-
vestigation strongly suggested that employee B had been
consuming alcoholic beverages on the Respondent™s prem-
ises. On January 20, 1994, employee B was given a written
warning for placing a cremation in the wrong location. Em-
ployee B was not suspended or discharged. Finally, on Janu-
ary 6, 1995, when employee B received a written warning
for failure to perform job duties, he was warned that any fur-
ther occurrence will result in suspension. Ramos explained
that employee B was married to a woman with an addiction
and she did not come home sometimes so employee B would
stay at home with the children. After he divorced her, his
Vietnam War posttraumatic syndrome caused him to be un-
able to sleep alone so he missed more work. He has now re-
ceived help and has remarried and has no attendance prob-
lems.Employee A received a written warning on September 14,1993, for failure to complete all required steps in grave fill-
ing process; on October 7, 1993, for failure to dig a grave
on time; and on February 11, 1994, for disposal of hazardous
waste on company property. He was not disciplined or dis-
charged although the February 11, 1994 warning was his
third in 6 months. Ramos explained that employee A was not
suspended or terminated because the third warning had noth-
ing to do with employee A™s work performance. Moreover,
employee A™s second warning occurred after he had been
robbed at gun point. He had become nervous and started
drinking. The Respondent was unaware of this trauma until
the second warning was given.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00413Fmt 0610Sfmt 0610D:\NLRB\324.053APPS10PsN: APPS10
 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.24If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™The evidence indicates that the Respondent had no uni-form system of progressive discipline and, in fact, amply il-
lustrates that other employees were treated differently than
Quiroz and Renteria. Although Ramos provided explanations
for the Respondent™s leniency in those cases, it was unclear
at what point in the disciplinary process the Respondent was
informed of these employees™ situations. Ramos admitted
these employees had been evasive in letting the Respondent
know of their difficulties. Ramos, in addition, noted that
Quiroz and Renteria were distinguishable from the othersbased on their noncaring attitudes. Neither of these employ-
ees™ individual cases was taken into account when discipline
was decided on. I conclude, therefore, that but for their union
activity, Quiroz and Renteria would not have been suspended
and discharged. Accordingly, I find that the Respondent vio-
lated Section 8(a)(1) and (3) of the Act by suspending and
terminating Quiroz and Renteria.CONCLUSIONSOF
LAW1. By informing an employee that he was a known unionadvocate and he should resign his employment, the Respond-
ent has engaged in unfair labor practices affecting commerce
within the meaning of Section 8(a)(1) and Section 2(6) and
(7) of the Act.2. By suspending and terminating employees John Quirozand Michael Renteria, the Respondent has engaged in unfair
labor practices affecting commerce within the meaning of
Section 8(a)(1) and (3) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act. Specifically, having found
that the Respondent discriminatorily suspended and dis-
charged employees, it must offer them reinstatement and
make them whole for any loss of earnings and other benefits,
computed on a quarterly basis from date of discharge to date
of proper offer of reinstatement, less any net interim earn-
ings, as prescribed in F.W. Woolworth Co
., 90 NLRB 289(1950), plus interest as computed in New Horizons for theRetarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended23ORDERThe Respondent, Rose Hills Mortuary L.P. d/b/a RoseHills Company, Whittier, California, its officers, agents, suc-
cessors, and assigns, shall1. Cease and desist from
(a) Informing an employee that he was a known union ad-vocate and he should resign his employment.(b) Suspending and discharging or otherwise discriminat-ing against any employee for supporting Wholesale Delivery
Drivers, Salespersons, Industrial & Allied Workers, Local848 International Brotherhood of Teamsters, AFLŒCIO orany other union.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Within 14 days from the date of this Order, offer JohnQuiroz and Michael Renteria full reinstatement to their
former jobs or, if those jobs no longer exist, to substantially
equivalent positions, without prejudice to their seniority or
any other rights or privileges previously enjoyed.(b) Make John Quiroz and Michael Renteria whole for anyloss of earnings and other benefits suffered as a result of the
discrimination against them, in the manner set forth in the
remedy section of the decision.(c) Within 14 days from the date of this Order, removefrom its files any reference to the unlawful discharges and
notify each of the employees in writing that this has been
done and that the discharges will not be used against them
in any way.(d) Preserve and, within 14 days of a request, make avail-able to the Board or its agents for examination and copying,
all payroll records, social security payment records, time-
cards, personnel records and reports, and all other records
necessary to analyze the amount of backpay due under the
terms of this Order.(e) Within 14 days after service by the Region, post at itsfacility in Whittier, California, copies of the attached notice
marked ‚‚Appendix.™™24Copies of the notice, on forms pro-vided by the Regional Director for Region 21, after being
signed by the the Respondent™s authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event that,
during the pendency of these proceedings, the Respondent
has gone out of business or closed the facility involved in
these proceedings, the Respondent shall duplicate and mail,
at its own expense, a copy of the notice to all current em-
ployees and former employees employed by the Respondent
at any time since August 5, 1994.(f) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the the Respondent has taken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00414Fmt 0610Sfmt 0610D:\NLRB\324.053APPS10PsN: APPS10
 415ROSE HILLS CO.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
inform an employee that he was a knownunion advocate and he should resign his employment.WEWILLNOT
suspend or discharge or otherwise discrimi-nate against any of you for supporting Wholesale Delivery
Drivers, Salespersons, Industrial & Allied Workers, Local848 International Brotherhood of Teamsters, AFLŒCIO orany other union.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
, within 14 days from the date of the Board™sOrder, offer John Quiroz and Michael Renteria full reinstate-
ment to their former jobs or, if those jobs no longer exist,
to substantially equivalent positions, without prejudice to
their seniority or any other rights or privileges previously en-
joyed.WEWILL
make John Quiroz and Michael Renteria wholefor any loss of earnings and other benefits resulting from
their suspensions and discharges, less any net interim earn-
ings, plus interest.WEWILL
, within 14 days from the date of the Board™sOrder, remove from our files any reference to the unlawful
suspensions and discharges of John Quiroz and Michael
Renteria, and WEWILL
, within 3 days thereafter, notify eachof them in writing that this has been done and that the sus-
pensions and discharges will not be used against them in any
way.ROSEHILLSMORTUARYL.P. D/B/AROSEHILLSCOMPANYVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00415Fmt 0610Sfmt 0610D:\NLRB\324.053APPS10PsN: APPS10
